Cooley J.
Under the principles laid down in the case of McMillan against these defendants, the plaintiff I think should have judgment for the value of the nine boxes and one barrel of glassware sent from Pittsburgh, on the ground that the bills of lading given by the Cleveland and Pittsburgh Railroad Company only covered the transportation to Cleveland. The plaintiff was only notified of their arrival at 4 o’clock in the evening of the fire; about two hours before the time when defendants are accustomed to close their depot. The defendants are not liable for the other shipment from Pittsburgh, nor for the goods purchased at Boston, which were forwarded under a bill of lading covering the whole transportation, and exempting the carriers from liability for losses by fire. As the amount for which defendants would be held liable is' less than one hundred dollars, the judgment for *133costs in their favor in the court below, I think, was correct —Strong v. Daniels, 3 Mich. 466; but they should pay the costs of this court.
Christiancy J. concurred.
Martin Ch. J. and Campbell J. holding otherwise, according to their views expressed in the McMillan case.
The judgment below was affirmed by the division.